 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Joseph J. Troiano, Esq.
   Nevada Bar No. 12505
 4 jjt@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7                           UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
     ANDREA NICOLE COSTELLO, an                     Case No.: 2:19-cv-01752-APG-BNW
 9   individual,
                     Plaintiff,
10   vs.
                                                    JOINT PRETRIAL ORDER
11   GLEN WOOD COMPANY d/b/a WOOD
     BROTHERS RACING, a foreign corporation;
12   TRAVIS ALEXANDER, an individual; DOE
     Individuals 2–10; DOE Employees 11–20; and
13   ROE Corporations 22–30,
14                    Defendant.
     GLEN WOOD COMPANY d/b/a WOOD
15
     BROTHERS RACING,
                      Third-Party Plaintiff,
16
     vs.
17
     NEVADA SPEEDWAY LLC; and FOES
     I through V and ZOE Corporations VI
18
     through X, inclusive.
19
                     Third-Party Defendant.
     TRAVIS ALEXANDER,
20
                           Third-Party Plaintiff,
21
     vs.
22
     NEVADA SPEEDWAY LLC; and FOES
     I through V and ZOE Corporations VI
23
     through X, inclusive.
                           Third-Party Defendant.
24


                                           Page 1 of 12
 1             Plaintiff Andrea Costello, Defendants/Third-Party Plaintiffs Glen Wood Company d/b/a

 2 Wood Brother’s Racing and Travis Alexander, and Third-Party Defendant Nevada Speedway,

 3 LLC by and through their respective counsel of record, hereby submit this Joint Pretrial Order.

 4                                            I.
                              NATURE OF THE ACTION AND PLEADINGS
 5
               This is an action for Andrea Costello’s claims against Glen Wood Company d/b/a Wood
 6
     Brother’s Racing (“Wood Brothers”) and Travis Alexander (“Alexander”) for Negligence, Gross
 7
     Negligence against all defendants, and Negligent Training and Supervision against Defendant
 8
     Wood Brothers.        Third-Party Plaintiffs Wood Brothers and Alexander filed a Third-Party
 9
     Complaint against Third-Party Defendant Nevada Speedway, LLC for indemnity and contribution
10
     claims.
11
                                                II.
12                                   STATEMENT OF JURISDICTION
               This case was removed from the Eighth Judicial District Court in Clark County, Nevada
13
     based on diversity of citizenship and the amount of controversy exceeds $75,000.
14
                                              III.
15                               STATEMENT OF STIPULATED FACTS
16             The following facts are admitted by the parties and require no proof:

17             1.     Plaintiff Andrea Costello attended a NASCAR race at the Las Vegas Motor

18 Speedway on September 16, 2018.

19             2.     While Defendant Travis Alexander pulled a generator cart through the pit road area

20 during the race, the generator cart and Plaintiff Andrea Costello made contact.

21             3.     Plaintiff Andrea Costello was knocked to the ground as a result of the contact

22 between her and the generator cart.

23             4.     Defendant Travis Alexander is an agent of Defendant Glen Wood Company.

24 . . .


                                                  Page 2 of 12
 1          5.     Defendant Travis Alexander was pulling the generator cart at the direction of

 2 Defendant Glen Wood Company.

 3          6.     On December 9, 2019, counsel for Third-Party Plaintiff Glen Wood Company sent

 4 Third-Party Defendant correspondence tendering Third-Party’s defense of Plaintiff’s claims and

 5 demanding indemnity.

 6          7.     On December 10, 2019, counsel for Third-Party Defendant sent Third-Party

 7 Plaintiff’s counsel correspondence.

 8          8.     Third-Party Defendant acknowledge its insurance policy lists Third-Party Plaintiff

 9 Glen Wood Company as an additional insured its policy of insurance.

10          9.     Third-Party Defendant’s insurer sent a letter to Third-Party Plaintiff Glen Wood

11 Company’s counsel and it states: “This letter will acknowledge your email to Colin Thompson,

12 dated October 7, 2019, wherein you seek a defense and indemnification for Glen Wood Company

13 d/b/a Wood Brothers Racing (“Glen Wood”) under the NCC policy, in connection with the above-

14 referenced lawsuit. This letter addresses that request.” After citing to contractual provisions in

15 the insurance contract, the letter goes on to state: “Therefore, NCC has no current duty to

16 participate in the defense of Glen Wood until such times as the SIR of $1 million is exhausted, as

17 indicated by the aforementioned KR-GL-67 (4-07) Self-Insured Retention Endorsement (Defense

18 Costs Included in Retention) Endorsement.

19                                         IV.
                             STATEMENT OF UNCONTESTED FACTS
20
            The following facts, though not admitted, will not be contested at trial by evidence to the
21
     contrary:
22
            1.     Plaintiff Andrea Costello executed a Document Titled “2018 NASCAR Single
23
     Event License.”
24


                                               Page 3 of 12
 1          2.      Plaintiff was provided with a “Hot Pass” entitling her to access to the pit area during

 2 the NASCAR race at the Las Vegas Motor Speedway on September 16, 2018 because she signed

 3 and approved the “2018 NASCAR Single Event License.”

 4                                            V.
                                  STATEMENT OF ISSUES OF FACT
 5
            The following are the issues of fact to be tried and determined at trial:
 6
            1.      Whether Plaintiff Andrea Costello was comparatively negligent.
 7
            2.      Whether Travis Alexander and/or Wood Brothers committed any negligent acts or
 8
     omissions that contributed to the subject incident.
 9
            3.      The extent of Plaintiff Andrea Costello’s injuries.
10
            4.      Whether Third-Party Defendant Nevada Speedway, LLC owes Third-Party
11
     Defendants a duty to defend and indemnify them for Plaintiffs’ claims in this case.
12
                                             VI.
13                                STATEMENT OF ISSUES OF LAW

14          The following are the issues of law to be tried and determined at trial:

15          Third-Party Defendant filed a motion for summary judgment on February 1, 2021.

16 Defendants Travis Alexander and Glen Wood Company filed a motion for summary judgment on

17 March 10, 2021. Defendants’ motion argues that by executing a contract with NASCAR, Plaintiff

18 Andrea Costello waived her claims asserted against Defendants Travis Alexander and Glen Wood

19 Company. Plaintiff Andrea Costello filed her opposition to the motion for summary judgment on

20 March 31, 2021. Plaintiff argues that Defendants Travis Alexander and Glen Wood Company are

21 not intended third-party beneficiaries to the contract between her and NASCAR. Plaintiff also

22 argues that she did not assume the risk of being ran over by the generator cart. The parties

23 anticipate a ruling on the motions for summary judgment before trial.

24


                                                Page 4 of 12
 1                                          VII.
                                          EXHIBITS
 2
           A.    THE FOLLOWING EXHIBITS ARE STIPULATED INTO EVIDENCE IN
 3               THIS CASE AND MAY BE SO MARKED BY THE CLERK:

 4         1.    Plaintiff’s Third Amended Complaint;

 5         2.    Defendant Glen Wood Company’s Answer to Third Amended Complaint;

 6         3.    Defendant Travis Alexander’s Answer to Third Amended Complaint;

 7         4.    Photographs of Injuries to Plaintiff (P-COSTELLO 0001-0007);

 8         5.    Photographs taken on the subject date (P-COSTELLO 0784-0786);

 9         6.    Screenshots of Plaintiff’s Instagram Account (P-COSTELLO 0787-0789);

10         7.    Aerial View of the Las Vegas Motor Speedway (P-COSTELLO 0791);

11         8.    2018 Las Vegas Motor Speedway Pit Stall assignments (P-COSTELLO 0792);

12         9.    2018 Monster Energy NASCAR Cup Results (P-COSTELLO 0954-0955);

13         10.   North Las Vegas Weather History 09/12/18-09/16/18 (P-COSTELLO 0956-0970);

14         11.   Photographs from Travis Alexander’s Instagram Account (P-COSTELLO 0971-
                 0974);
15
           12.   Screenshots from Travis Alexander’s Twitter Account (P-COSTELLO 0975-
16               0976);

17         13.   Video Re: Monster Energy NASCAR Cup Series – Full Race – South Point 400
                 (9/16/2018) (P-COSTELLO 0977);
18
           14.   MRI Radiographic Films taken at Advantage Diagnostic Imaging Center (P-
19               COSTELLO 1200);

20         15.   Site Photographs taken by Neil Opfer (P-COSTELLO 1098-1199);

21         16.   Photographs of Generator Cart (WOOD BROTHERS 000689-000695).

22 . . .

23 . . .

24 . . .


                                          Page 5 of 12
 1         B.      AS TO THE FOLLOWING EXHIBITS, THE PARTY AGAINST WHOM
                   THE SAME WILL BE OFFERED OBJECTS TO THEIR ADMISSION ON
 2                 THE GROUNDS STATED:

 3                 1.      Plaintiff’s Exhibits and Objections to Them

 4         In addition to the exhibits identified above in Section VII (A), Plaintiff’s exhibits are as

 5 follows:

 6         17.     Summary of Plaintiff’s claimed medical expenses;

 7         18.     National Casualty Company Insurance Policy (LVMS0003-95);

 8         19.     Letter dated February 23, 2021 from William S. Butler to Cary B. Davis;

 9         20.     Claims File Letters (WOOD BROTHERS 000263-264; 267);

10         21.     Defendant Travis Alexander’s Answers to Interrogatories;

11         22.     Dr. Oliveri’s reports;

12         23.     Dr. Oliveri’s CV; fee schedule; and testimony list; and

13         24.     Dr. Kabins’ CV; fee schedule; and testimony list

14         Defendants/Third Party Plaintiffs object to Plaintiff’s proposed Exhibit 17 on grounds of

15 relevance under FRE 401, prejudicial and misleading under FRE 403; lack of foundation; and lack

16 of authentication under FRE 901, 902).

17         Defendants/Third Party Plaintiffs object to Plaintiff’s proposed Exhibit 18 on the grounds

18 of relevance and proprietary basis, as its insurance policy is not admissible evidence at trial. See

19 FRE 401-403 and 411.

20         Third-Party Defendant does not object to the admission of Plaintiff’s proposed Exhibit 18.

21         Defendants/Third Party Plaintiffs object to Plaintiff’s proposed Exhibit 19 on the grounds

22 of relevance. See 401-403.

23         Third-Party Defendant does not object to the admission of Plaintiff’s proposed Exhibit 19.

24


                                               Page 6 of 12
 1          Defendants/Third Party Plaintiffs object to Plaintiff’s proposed Exhibit 20 on the grounds

 2 of relevance, as its insurance carrier’s claim file does not contain any information relevant to the

 3 disputed issues in the case and/or said relevant information is outweighed by its prejudical impact.

 4 FRE 401.

 5          Defendants/Third Party Plaintiffs object to Plaintiff’s proposed Exhibit 21 on the grounds

 6          The parties agree that expert reports, CVs, fee schedules, and testimony lists will not be

 7 admitted into evidence. However, for ease of access, the parties agree to include these documents

 8 in the trial exhibits binder. Accordingly, Defendants/Third-Party Plaintiffs object to exhibits 22-

 9 24.

10                 2.      Defendants’/Third Party Plaintiffs’ Exhibits and Objections to Them

11          In addition to the exhibits identified above in Section VII (A), Defendants’/Third-Party

12 Plaintiff’s exhibits are as follows:

13          25.    NASCAR Single Event License Application 2018. [Bates Nos. WOOD
                   BROTHERS 000249-000251.]
14
            26.    Photograph of Pass front and back. [Bates Nos. WOOD BROTHERS 000252-
15                 000253].

16          27.    Sanction Agreement NASCAR Sprint Cup Series. [Bates stamped WOOD
                   BROTHERS000645-000681].
17
            28.    NASCAR Cup Series Sanction Agreement Assignment and Amendment. [Bates
18                 stamped WOOD BROTHERS000682-000688].

19          29.    Dr. Bassewitz’s reports; and

20          30.    Dr. Bassewtiz’s CV; fee schedule; and testimony list

21          Plaintiff objects to proposed Exhibits 25-28 on the grounds that the issue of whether

22 Plaintiff executed a valid liability waiver is an issue of law that is currently before the Court in

23 Defendants and Third-Party Plaintiffs’ motions for summary judgment. Plaintiff contends that the

24


                                               Page 7 of 12
 1 issue of whether she executed a valid liability waiver is not an issue of fact to determined by the

 2 jury. Plaintiff objects to proposed Exhibits 24-27 on the grounds of hearsay.

 3          Third-Party Defendant does not object to the admission of Defendants/Third-Party

 4 Plaintiff’s proposed Exhibits 25 and 26.

 5          The parties agree that expert reports, CVs, fee schedules, and testimony lists will not be

 6 admitted into evidence. However, for ease of access, the parties agree to include these documents

 7 in the trial exhibits binder. Accordingly, Plaintiff object to exhibits 28- 29.

 8                  3.      Third Party Defendant’s Exhibits and Objections to Them

 9          31.     Pit Hot Pass (WOOD BROTHERS 000252-253)

10          32.     NASCAR Single Event License Application (WOOD BROTHERS 000249-251)

11          33.     National Casualty Company Insurance Policy (LVMS0003-95);

12          34.     Letter dated February 23, 2021 from William S. Butler to Cary B. Davis
                    (LVMS0096-99);
13
            Plaintiff makes the same objections to Exhibits 31 and 32 as stated above.
14
     Defendants/Third-Party make the same objections to Exhibits 33 and 34 as stated above.
15
            C.      STATEMENT CONCERNING USE OF EVIDENCE IN ELECTRONIC
16                  FORMAT:

17          None

18          D.      DEPOSITIONS:

19                  1.      Plaintiff will offer the following depositions:

20          Plaintiff reserves the right to impeach any witness through the use of deposition testimony.

21 For persons that will likely not appear in person at trial, Plaintiff will offer the following deposition

22 testimony:

23          Witness Terry Hall: 5:11-15; 9:16 – 14:5; 15:24 – 16:12; 18:10-38:13.

24


                                                 Page 8 of 12
 1          Witness Kim Wood Hall: 5:10-17; 8:19-9:5; 9:21-24; 10:18- 17:13; 23:2-24:1; 24:21 –

 2 27:21; 28:5 – 66:17.

 3                  2.     Defendants/Third Party Plaintiffs will offer the following depositions:

 4          Plaintiff’s Deposition at: 21:11-22:10; 25:1-7;25:2-26:18; 25:19-26:10; 26:19-28:23;

 5 28:11-23; 30:2-32:16; 31:3-32:16; 34:18; 40:3-10; 94:3-15; 95:10-25; 95:16-23; 96:1-13; 109:14-

 6 110:3; 110:19-21; 110:10-111:13;

 7          Travis Alexander’s Deposition at: 19:1-21:6; 58:15-18; 59:8-11; 60:14-61:8; 92:16-95:6;

 8 101:9-102:7; 108:16-22; 109:8-10;

 9          Anthony Costello’s Deposition at: 7:5-13; 8:18-25; 9:3-14; 18:5-19:15; 35:18-36:4;

10                  3.     Third-Party Defendant will offer the following depositions:

11          None

12          E.      OBJECTIONS TO DEPOSITIONS:

13                  1.     Plaintiff Objects to Defendants’ Depositions as Follows:

14          Not including impeachment purposes, Plaintiff objects to use of Plaintiff’s Deposition

15 because she will testify at trial. Plaintiff does not object to the use of Defendant Travis Alexander’s

16 deposition at trial. Not including impeachment purposes Plaintiff objects to the use of witness

17 Anthony Costello’s deposition at trial because he will testify at trial.

18                  2.     Defendants/Third Party Plaintiffs Object to Plaintiff’s Depositions as
                           Follows:
19
            Defendants/Third-Party Defendants object to the use of the Deposition Transcript of Len
20
     Wood and Travis Alexander for any purpose other than impeachment as they will testify at trial.
21
            Defendants/Third-Party Plaintiffs object to the use of all of the portions of Kim Hall’s and
22
     Terry Hall’s deposition transcripts Plaintiff identifies above on the grounds of relevance under
23
     FRE 401 and because the deposition testimony is prejudicial and misleading under FRE 403 and
24


                                                Page 9 of 12
 1 lack foundation and calls for speculation as indicated in Defendants/Third-Party Plaintiffs’

 2 objections to the questions posed in said depositions.

 3                 3.     Third-Party Defendant Objects to Plaintiff’s Depositions as Follows:

 4         None

 5                                              VIII.
                                             WITNESSES
 6
           The following witnesses may be called by the parties at trial:
 7
           A.      PLAINTIFF’S WITNESSES
 8
           1.      Andrea Costello
 9
           2.      Anthony Costello
10
           3.      Randal Costello
11
           4.      Jon Froemming
12
           5.      Mark Munger
13
           6.      Shelly Ruhl
14
           7.      Willy Pelotte
15
           8.      Travis Alexander
16
           9.      Terry Hall
17
           10.     Len Wood (personal and FRCP 30(b)(6) capacity)
18
           11.     Kim Wood Hall
19
           12.     Dr. David Oliveri
20
           13.     Dr. Mark Kabins
21
           14.     Colin Thompson
22
           15.     Janet Kirley
23
           16.     Cary Tharrington
24


                                             Page 10 of 12
 1          17.     David Stetzer

 2          18.     William Butler

 3          19.     Cary B. Davis

 4          B.      DEFENDANTS’ WITNESSES

 5          1.      Dr. Hugh Bassewitz

 6          2.      Travis Alexander

 7          3.      Len Wood.

 8          4.      Andrea Costello

 9          5.      Anthony Costello

10          C.      THIRD PARTY DEFENDANT’S WITNESSES

11          1.      Colin Thompson

12          2.      Janet Kirley

13          3.      Cary Tharrington

14          4.      David Stetzer

15          5.      William Butler

16          6.      Cary B. Davis

17                                                IX.
                                              TRIAL DATES
18
            The attorneys for the Parties have met and jointly offer these three trial dates:
19
            November 1-10, 2021; November 29 through December 8, 2021; December 6, 2021
20
     through December 15, 2021
21
            It is expressly understood by the undersigned that the court will set the trial of this matter
22
     on one of the agreed-upon dates if possible; if not, the trial will be set at the convenience of the
23
     court’s calendar.
24


                                               Page 11 of 12
 1                                                 X.
                                             TIME FOR TRIAL
 2
            It is estimated that the trial will take a total of 7-10 days.
 3
            APPROVED AS TO FORM AND CONTENT:
 4
     Dated this 28th day of May, 2021.                     Dated this 28th day of May, 2021.
 5
     COGBURN LAW                                           TYSON & MENDES, LLC
 6
   By: /s/Joseph J. Troiano                                By: /s/Thomas E. McGrath
 7     Jamie S. Cogburn, Esq.                                  Thomas E. McGrath, Esq.
       Nevada Bar No. 8409                                     Nevada Bar No. 7086
 8     Joseph J. Troiano, Esq.                                 Rachel J. Holzer, Esq.
       Nevada Bar No. 12505                                    Nevada Bar No. 11604
 9     2580 St. Rose Parkway, Suite 330                        3960 Howard Hughes Pkwy. # 600
       Henderson, Nevada 89074                                 Las Vegas, NV 89169
10     Attorneys for Plaintiff                                 Attorneys for Defendants/Third-Party
                                                               Plaintiffs, Travis Alexander and Glen
11                                                             Wood Company, d/b/a Wood Brothers
                                                               Racing
12 Dated this 28th day of May, 2021.

13 FENNEMORE CRAIG, P.C.

14 By: /s/Patrick J. Sheehan
       Patrick J. Sheehan, Esq.
15     Nevada Bar No. 83812
       300 S. Fourth Street, Suite 1400
16     Las Vegas, Nevada 89101
       Attorneys for Third Party Defendants
17

18                                               XI.
                                         ACTION BY THE COURT
19
     This case is set for jury trial on the stacked calendar on November 1, 2021, at 9:00 a.m. in
20   courtroom 6C. Calendar call will be held on October 26, 2021, at 8:45 a.m.
     This pretrial order has been approved by the parties to this action as evidenced by their
21
     signatures or the signatures of their attorneys hereon, and the order is hereby entered and will
22   govern the trial of this case. This order may not be amended except by court order and based
     upon the parties’ agreement or to prevent manifest injustice.
23

24 Dated: ___________________
           June 29, 2021                             UNITED STATES DISTRICT JUDGE

                                                 Page 12 of 12
